NEWS RELEASE Contact:Bob Cardon, Dynatronics Corp. 800-874-6251 or 801-568-7000 Dynatronics Will Request Hearing with Nasdaq Regarding Listing Status SALT LAKE CITY, October 15, 2009. Dynatronics Corporation (Nasdaq: DYNT) today announced that on October 13, 2009, the Company received a letter from Nasdaq stating that the Company has not complied with the $1.00 minimum bid rule and faces delisting from Nasdaq. Nasdaq provides the Company an opportunity to appeal this determination by requesting a hearing.The hearing panel is authorized to grant up to 180 additional calendar days to regain compliance, if the panel deems it appropriate. The Company’s hearing request will permit the Company’s securities to remain listed on Nasdaq pending the hearing and a final determination by the Panel. “We are in the process of preparing our request for a hearing,” stated Kelvyn H.
